 


 HR 473 ENR: To authorize the Every Word We Utter Monument to establish a commemorative work in the District of Columbia and its environs, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 473 
 
AN ACT 
To authorize the Every Word We Utter Monument to establish a commemorative work in the District of Columbia and its environs, and for other purposes. 
 
 
1.Authorization to establish commemorative work 
(a)In GeneralThe Every Word We Utter Monument may establish a commemorative work on Federal land in the District of Columbia and its environs to commemorate the women's suffrage movement and the passage of the 19th Amendment to the Constitution, which gave women the right to vote. (b)Compliance With Standards For Commemorative WorksThe establishment of the commemorative work under this section shall be in accordance with chapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act). 
(c)Prohibition on the use of federal funds 
(1)In generalFederal funds may not be used to pay any expense of the establishment of the commemorative work under this section. (2)Responsibility of the Every Word We Utter MonumentThe Every Word We Utter Monument shall be solely responsible for acceptance of contributions for, and payment of the expenses of, the establishment of the commemorative work under this section. 
(d)Deposit of excess funds 
(1)In generalIf upon payment of all expenses for the establishment of the memorial (including the maintenance and preservation amount required by section 8906(b)(1) of title 40, United States Code), there remains a balance of funds received for the establishment of the commemorative work, the Every Word We Utter Monument shall transmit the amount of the balance to the Secretary of the Interior for deposit in the account provided for in section 8906(b)(3) of title 40, United States Code. (2)On expiration of authorityIf upon expiration of the authority for the commemorative work under section 8903(e) of title 40, United States Code, there remains a balance of funds received for the establishment of the commemorative work, the Every Word We Utter Monument shall transmit the amount of the balance to a separate account with the National Park Foundation for memorials, to be available to the Secretary of the Interior or Administrator (as appropriate) following the process provided in section 8906(b)(4) of title 40, United States Code, for accounts established under 8906(b)(2) or (3) of title 40, United States Code. 
2.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 